In his motion for rehearing appellant raises but the question of the sufficiency of the testimony. We have carefully reviewed same. Appellant did not testify. It was shown without dispute that he went with the witness Martin on the day in question, from Winters, in Runnels County, in a car hired or borrowed by appellant, to the town of Oplin, in Callahan County, the announced purpose of appellant being to collect a debt from one Anthony, whose home was at Winters, but who was at the time staying at Oplin. Appellant drove the car from Winters to Oplin. After reaching Oplin witness Martin, together with appellant, Anthony and others went down in a pasture where a crap game was in progress. It is without dispute that while at said place Anthony drew a pistol and ordered the crowd to throw up their hands and then directed appellant to search them. Appellant went through the pockets of the party and took their money, etc. Anthony then directed appellant to get in the car. He, Anthony and Martin got in the car and drove from there to Abilene, an almost opposite direction from Winters, and then drove from Abilene to Winters. After reaching Winters, Martin got out of the car at his home, and appellant and Anthony drove away together. There is no sort of question but that appellant took from the other parties their money, and the only issuable matter was whether he did it under compulsion. This was submitted to the jury and they found against appellant. We are not able to bring ourselves to believe that the record is so devoid of testimony as to call for a reversal.
The motion for rehearing will be overruled.
Overruled.